Citation Nr: 1534024	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-23 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Entitlement to service connection for hairy cell leukemia, to include as due to herbicide exposure. 

2.  Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to herbicide exposure. 




ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel





INTRODUCTION

The Veteran had active duty service from July 1962 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the Veteran's claims of service connection. 

The issue of entitlement to service connection for hairy cell leukemia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is not shown by the evidence to have or have had non-Hodgkin's lymphoma at any point since filing his claim for service connection for such disability.

CONCLUSION OF LAW

The criteria for service connection for non-Hodgkin's lymphoma, to include as the result of herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The Veteran was provided with complete VCAA notification in a November 2010 letter that contained all the information required by 38 U.S.C.A. § 5103; Pelegrini v. Principi, 18 Vet. App. 112 (2004); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was provided to the Veteran prior to the initial adjudication of his claim.  The duty to notify has been met. 

VA also has a duty to assist in the development of claims.  All VA treatment records and private treatment records identified by the Veteran have been obtained.  The Veteran was afforded a VA examination in January 2012, and despite the Veteran's contention that the examination was too brief, the Board finds that the examiner has provided an opinion that addresses all pertinent questions.  See April 2012 VA addendum.  

Neither the Veteran nor his representative asserts there are additional records or evidence to be obtained.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

VA regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013). 

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2013); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that a veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

VA regulations further provide that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).  The enumerated diseases which are deemed to be associated with herbicide exposure include diabetes mellitus and prostate cancer.  See 38 C.F.R. § 3.309(e) (2013).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran contends that he developed non-Hodgkin's lymphoma as the result of herbicide exposure in Vietnam.  Specifically, he contends that his diagnosed hairy cell leukemia is a variant of non-Hodgkin's lymphoma.  He states that at least one private physician have verbally confirmed the relationship between the two cancers.  

The evidence does not show, however, that the Veteran has ever been diagnosed as having non-Hodgkin's lymphoma.  The service treatment records are completely negative for a diagnosis of non-Hodgkin's lymphoma, or findings related to this disability. 

Additional evidence includes both private and VA medical records dating back to 1992.  Both VA and private treatment records show a diagnosis for and treatment of hairy cell leukemia.  There is no diagnosis provided for non-Hodgkin's lymphoma.  The Veteran was afforded a VA examination in January 2012.  The Disability Benefits Questionnaire specifically instructed that diagnoses pertaining to hairy cell or any other B-cell leukemias should be listed.  The examiner listed only hairy cell leukemia.  In an April 2012 addendum opinion, the VA examiner determined that B-cell leukemia was not a form of non-Hodgkin's lymphoma.  She explained that the two types of cancers are different entities, as leukemia starts in the bone marrow, while lymphoma starts in the lymph nodes.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (1997).  Despite extensive evaluations and testing, non-Hodgkin's lymphoma has never been found nor has it been determined to be related to hairy cell leukemia.

Although the Veteran may sincerely believe that he has non-Hodgkin's lymphoma or that it is a variant of hairy cell leukemia, he is not competent to make this determination.  A diagnosis of non-Hodgkin's lymphoma or a determination of its relation to hairy cell leukemia is based on medical evaluation and laboratory testing.  As such, it is not subject to lay observation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran is competent to relay the diagnoses that were reported to him by his physicians.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The actual and complete medical records from his physicians, however, have been obtained, and they are negative for findings of non-Hodgkin's lymphoma.  The clinical records are more probative than the Veteran's recollection that is contradicted by the treatment records and the VA examiner's opinion.  The Veteran does not have the claimed disability, and therefore service connection is not warranted. The Veteran does not have the claimed disability, and therefore service connection is not warranted.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992)


ORDER

Service connection for non-Hodgkin's lymphoma is denied.  


REMAND

With respect to the claim of service connection for hairy cell leukemia, the Veteran has alleged exposure to herbicides as part of the "blue water Navy."  He denies having set foot in Vietnam, and instead alleges that he was exposed aboard the USS Valley Forge as drums of herbicide were stored onboard.  

The VA Adjudication Procedures manual M21-1MR, provides that in such cases, VA should place a copy of the U.S. Army and Joint Services Records Research Center's (JSRRC's) memorandum shown in M21-1MR, Part IV, Subpart ii, 2.C.10.l in the Veteran's claim folder.  This memorandum must be addressed in any discussion of the merits of the Veteran's claim; he must therefore be notified of the existence of the JSRRC determinations and given the opportunity to respond.  Hairy cell leukemia is shown by the medical record, and is afforded presumptive service connection for veterans who are shown to have been exposed to Agent Orange, see 38 C.F.R. § 3.307, 3.309.  Therefore, on remand, an attempt should be made to verify the Veteran's claimed exposure to Agent Orange with the JSRRC.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development called for by the M21-1).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file a copy of the JSRRC memorandum regarding herbicides and Navy ships during the Vietnam Era, as described at M21-1MR, IV.ii.2.C.10.l.

Conduct the necessary development to corroborate whether drums of herbicide were stored onboard the USS Valley Forge (LPH-8).
 
2.  After any additional indicated development, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the appellant and his representative with a supplemental statement of the case, and afford them an appropriate period of time for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


